Name: Council Regulation (EEC) No 1145/76 of 17 May 1976 laying down rules for determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/8 Official Journal of the European Communities 19 . 5 . 76 COUNCIL REGULATION (EEC) No 1145/76 of 17 May 1976 laying down rules for determining the intervention centres for cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, (a) location in regions having an appreciable produc ­ tion of cereals which substantially exceeds local demand either regularly or occasionally, taking account of agricultural and market structures in that region ; (b) existence of substantial storage facilities ; (c) special importance as a market for the goods inside and outside the Community. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 11 43/76 (2), and in particular Article 3 (7) thereof, Having regard to the proposal from the Commission , Whereas the rules for deriving intervention prices cease to apply on 1 August 1976 ; whereas, consequently, single intervention . prices will subsequently apply in all intervention centres ; Whereas, to ensure the proper working of the interven ­ tion system, the selection of intervention centres should be based on a geographical location and storage facilities which allow the assembly and disposal of substantial quantities of cereals ; Whereas Council Regulation (EEC) No 2733/75 of 29 October 1975 laying down rules for deriving interven ­ tion prices for common wheat and for determining certain marketing centres for cereals ( 3 ), no longer meets the requirements of Regulation (EEC) No 2727/75 ; whereas it should therefore be repealed , 1 . Of the centres situated in regions of the kind mentioned in Article 1 (a), only those shall be consid ­ ered which have : (a) storage facilities with technical equipment permit ­ ting the taking over, handling and discharge of a sufficiently large quantity of cereals ; (b) transport connections favourable to the taking over and, more important, the disposal of cereals . 2 . Of the centres meeting the conditions mentioned in Article 1 (b) or (c), only those shall be considered whose storage facilities , technical equip ­ ment and advantageous geographical location permit the assembly and , more important, the disposal of substantial homogeneous quantities of cereals . Artie e 3 Regulation (EEC) No 2733 /75 is hereby repealed .HAS ADOPTED THIS REGULATION : Article 1 Article 4 The intervention centres to be determined pursuant to Article 3 (7) of Regulation (EEC) No 2727/75 shall meet one of the following conditions : This Regulation shall enter into force on 1 August 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1976 . For the Council The President J. HAMILIUS (  ) OJ No L 281 , 1 . 11 . 1975, p . 1 . ( 2 ) See page 1 of this Official Journal . (3 ) OJ No L 281 , 1.11 . 1975, p . 31 .